Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered May 28, 1992, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to a term of one and a half to three years in prison, affirmed.
The police were entitled to rely on the word of an employee of the Department of Housing Preservation and Development who came to the precinct to report that trespassers were present in an apartment in a building owned by the Department and to request police assistance in removing them. Specifically, we find that the status of the informant as a management level employee of the Department was clearly sufficient to support his reliability. We note that there is no evidence on the record indicating that the informant had previously supplied incorrect information to the police.
Moreover, it is clear that an informant’s basis of knowledge may be inferred from the circumstances (see, e.g., People v Rodriguez, 52 NY2d 483, 492-493) and may itself be based on hearsay, if that hearsay is from a reliable source (People v Parris, 83 NY2d 342, 347-348; People v Greene, 153 AD2d 439, 444, Iv denied 76 NY2d 735, cert denied 498 US 947). In this case, we find that the employment status of the informant provided sufficient support for the inference that his knowledge that an apartment was legally vacant was based on personal familiarity with the legal status of the apartments owned by his employer or on information gleaned from an equally reliable source, i.e., either another employee with such familiarity or Department records. Indeed, had anyone else come to the precinct with a similar complaint, the best way *121for the police to verify the status of the apartment would have been to check with a Department employee such as this informant. The fact that the testifying officer recalled the informant’s status as a "manager,” while the informant himself identified himself as a "Property Clerk,” who regularly assisted building managers during arrests for trespass or evictions, is irrelevant, since either position established his reliability and knowledge of the matters at hand. Since the other information provided by the informant, i.e., the presence of persons in the apartment, was still ongoing when the police arrived and was therefore confirmed by their own observations, it is also irrelevant whether the informant had an adequate basis of knowledge of that fact.
The hearing court also rejected defendant’s unsupported testimony that she was not in the apartment where the trespassers were located and was instead visiting a friend across the hall. We find no reason to disturb that finding.
We note that defendant has not claimed, either below or on appeal, that her arrest was invalid because it was made without a warrant, and the issue is clearly unpreserved (see, People v Claudio, 64 NY2d 858; People v Smith, 55 NY2d 888, 890; People v Gonzalez, 55 NY2d 887, 888).
Finally, the ruling in this case denying defendant’s request to admit into evidence a roster purportedly showing that the apartment was not legally vacant on the date in question and that the information given to the police was therefore incorrect was proper, in light of the fact that the relevant issue at the suppression hearing was whether the information imparted to the police carried sufficient indicia of reliability to permit the officer to reasonably credit it, not whether the information itself was accurate (see, People v Ward, 95 AD2d 233, 237-238; see also, People v Slaughter, 37 NY2d 596, 600; People v Solimine, 18 NY2d 477, 480; People v Bradley, 181 AD2d 316. appeal dismissed 81 NY2d 760). Nor do we find error in any of the other evidentiary rulings contested by defendant. Concur—Ellerin, Nardelli and Mazzarelli, JJ. Murphy, P. J., and Kupferman, J., each dissent in separate memoranda as follows: